THE THIRTEENTH COURT OF APPEALS

                                   13-20-00113-CV


                     HIDALGO COUNTY DETENTION CENTER
                                      v.
                            ISIDRO VILLA HUERTA


                                 On Appeal from the
                 County Court at Law No. 5 of Hidalgo County, Texas
                        Trial Court Cause No. CL-19-0668-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 22, 2021